Title: To Alexander Hamilton from William Ellery, 4 October 1791
From: Ellery, William
To: Hamilton, Alexander



Collector’s Office [Newport, Rhode Island] October 4th 1791
Sir,

I have received your letter of the 16th of Septemr. on the 27th of the same month, and am much obliged for your answers to my several questions, and for the consent you have given respecting the sales of vessels of which may be condemned. If measures had not been taken the Sloop Betsy would not have sold so high as she did.
I told the Council for the Ushers, that their case having been fairly stated to you, and received your determination, I thought they had no reason to expect that an application to you for a mitigation of the penalties they had incurred would prove successful.
As the District attorney will without doubt write to you on that part of your reflexions which relates to the service of summonses, I will only observe here, that, if it had been conceived that summonses could be served by other than Officers I should have taken them out of the Clerk’s office and delivered them to persons who, not being suspected of being charged with such processes, might have probaly served them. He will also doubtless inform you what he suggested in his motion for a continuance. I was occasionally absent when the motion was made, but was present when the District Judge gave his opinion. He observed that there was no ⟨lack⟩ on the part of the Officers of the Customs, but as there was no evidence of collusion between the claimant and the Witnesses in his opinion the cause was continued. This as well as I can recollect was the substance of what he said.
On Saturday last I reseized the Brig Seven Brothers; and immediately delivered a summons to the Depy. Marshall to be served on a person who had heretofore eluded the service, and who, I presume will be a material evidence in the case. After much difficulty the summons has been served, and this day at 10 o clock his deposition is to be taken before the Judge of the District Court. The substance of it I will communicate to you by the next post. A writ is ready to be served on Cotrell, I only wait to hear from the Marshall, to whom I have written respecting a witness who I presume is at Providence.

This will be accompanied by a Certificate of Registry No. 41. granted at the Port of Dighton Novr. 6 1790 and delivered up on a transfer of property, a Certife. of Regy. No. 19th. granted at this port Apl. 6 1791 and delivered up on a transfer of property, and a copy of an endorsment of change of master on Regr. No. 38. granted at this Port Augt. 2nd 1791: a weekly return of monies received and paid.
I am, Sir, yr. obedt. servant
Wm Ellery Collr A Hamilton EsqrSecry Treasy
